NOTE: This order is nonprecedential.


  Wniteb ~tate5 qcourt of ~eal5
      for tlJe jfeberal qcirmit

                 STANLEY R. SILER,
                  Plaintiff-Appellant,

                           v.
                  UNITED STATES,
                  Defendant-Appellee.


                       2011-5017


   Appeal from the United States Court of Federal
Claims in case no_ 10-CV-134, Judge Francis M. Allegra_


                     ON MOTION


               Before LINN, Circuit Judge_

                       ORDER

    Stanley R. Siler submits a "notice by legal right" and
requests oral argument.

   To the extent Siler is attempting to raise arguments
concerning his case in the "notice," any arguments must be
ffi~R~rn                                                       2

included in his briefs.      The court does not deem oral
argument necessary.

     Accordingly,

     IT Is ORDERED THAT:
     The request for oral argument is denied.

                                    FOR THE COURT


     JAN 31 2011                    /s/ Jan Horbaly
        Date                        Jan Horbaly
                                    Clerk
cc: Stanley R. Siler
    Alexis J. Echols, Esq.
s8
                                                  FILEE>
                                         U.s. COURT OF APPEALS FOR
                                            THE FrnE~L CIRCUIT

                                                JAH 31 2011

                                                JAN IlORBAlY
                                                   ClfIlK